Citation Nr: 0019921
Decision Date: 07/28/00	Archive Date: 09/08/00

DOCKET NO. 96-50 120               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Entitlement to service connection for disability due to sickle
cell trait.

2. Entitlement to service connection for status post bilateral
fasciotomy for bilateral compartment and anterior compartment
syndromes of the lower legs.

3. Entitlement to a temporary total rating based on more than 21
days' hospitalization for a service-connected disability pursuant
to 38 C.F.R. 4.29 (1999).

4. Entitlement to a temporary total convalescent rating based on
treatment for a service-connected disability pursuant to 38 C.F.R.
4.30 (1999).

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from August 1965 to August 1985.

These matters are before the Board of Veterans' Appeals (Board) on
appeal from a July 1996 rating decision of the Houston, Texas,
Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision dated March 10, 2000, the RO established
service connection and assigned a 10 percent evaluation for
hypertension, effective June 25, 1996. A Report of Contact dated
March 10, 2000, indicates that in a telephone conversation the
veteran said the 10 percent evaluation assigned to hypertension was
too low. In a letter dated March 21, 2000, the RO advised
the,veteran of the service connection grant and assigned 10 percent
rating, effective June 25, 1996. The RO notified the veteran of his
appellate rights at that time. Regulations provide that an appeal
consists of a timely filed notice of disagreement in writing and,
after a statement of the case has been furnished, a timely filed
substantive appeal. 38 C.F.R. 20.200, 20.201, 20.202, 20.302
(1999). Absent appeal, a decision of a duly constituted rating
agency or other agency of original jurisdiction shall be final and
binding on all VA field offices as to conclusions based on evidence
on file at the time VA issues written notification in accordance
with 38 U.S.C.A. 5104 (West 1991). 38 U.S.C.A. 7105(c) (West 1991);
38 C.F.R. 20.1103 (1999). The veteran has one year from the March
21, 2000, notification date in which to appeal the determination as
to the percentage rating assigned to his hypertension. That matter
is not currently before the Board.

2 - 

In April 1999, the Board reopened the claim of entitlement to
service connection for sickle cell trait and remanded the case for
additional VA examinations. All actions requested have been
accomplished, to the extent possible, and the Board will proceed to
adjudicate the claim herein below. See Stegall v. West, 11 Vet.
App. 268 (1998).

FINDINGS OF FACT

1. Sickle cell trait, a hereditary disease, was first manifested
during the veteran's period of active service.

2. The record contains clear and unmistakable evidence that sickle
cell trait pre-existed the veteran's period of service and that
manifestations of such shown in service were due to natural
progress and did not represent aggravation of the underlying
disorder.

3. There is no competent evidence of record relating bilateral
compartment and anterior compartment syndromes of the lower legs,
status post bilateral fasciotomy, to the veteran's period of
service.

4. Compensation based on the veteran's bilateral fasciotomies is
not payable.

CONCLUSIONS OF LAW

1. Pre-existing sickle cell trait was not aggravated by active
service. 38 U.S.C.A. 1110, 1121, 1131, 1132, 1137, 1153, 5107 (West
1991); 38 C.F.R. 3.303, 3.304(b), 3.306(a) (1999).

2. The claim of entitlement to service connection for status post
bilateral fasciotomy for bilateral compartment and anterior
compartment syndromes of the lower legs is not well grounded. 38
U.S.C.A. 5107(a) (West 1991).

3 - 

3. Entitlement to a temporary total rating based on hospitalization
is not in order. 38 C.F.R. 4.29.

4. Entitlement to a temporary total convalescent rating based on
based on the need for convalescence following hospitalization is
not in order. 38 C.F.R. 4.30.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of medical examination at service entrance in August
1965, as well as the report of medical examination completed in
July 1967, are negative for notation of sickle cell trait. The
veteran gave no prior history of sickle cell trait in connection
with either examination. Also, a service medical entry dated in
July 1969 notes that there was no medical evidence that would
preclude re- enlistment.

In early 1970 the veteran was evaluated for painless hematuria of
unknown etiology. Cystoscopy was normal except for bloody efflux
from the left ureter. In February 1970 the veteran was noted to
have painless hematuria an,d sickle cell. The impression was
urethritis. In May 1970 the veteran complained of his urine turning
red when he drank alcohol. There was no dysuria or other urinary
symptoms. Cystoscopy showed anterior urethritis, prostatic
inflammation, and a normal bladder. An intravenous pyelogram was
within normal limits. The impression was "Probable G.C. related
urethral problems." A consultation sheet dated in August 1970,
shows that sickle cell testing revealed "holly type" sickling
characteristic of sickle trait. Bleeding studies showed no
coagulopathy. It was concluded that if the genito-urinary work-up
was otherwise negative, then the sickle trait could be incriminated
for unknown reasons and the condition could produce hematuria,
usually from the left kidney. A clinical record dated in September
1970 notes "Sickle cell trait, with secondary hematuria." In
November 1970, an entry

4 - 

notes "known sickle cell trait-Dx 8/70." Throughout the remainder
of 1970 the veteran was followed by the urology clinic for signs of
hematuria. He was noted to be asymptomatic.

In January 1971 the veteran was noted to have left abdominal pain,
without urinary changes. Intravenous pyelogram showed a prompt
exchange bilaterally with a delicate collecting system; the
impression was "gastroenteritis vs. possible ureteral stone passed
and SS trait." Later in January an entry notes that the veteran had
sickle cell trait. A service hospitalization report contains a
diagnosis of sickle cell trait complicated by thrombosis and
infarction of spleen and kidney, The veteran was noted to have been
in good health until one year earlier when he noted the onset of
red urine. He was noted to have recurrent episodes of abdominal
pain that had in the past been diagnosed as enteritis. He was
transferred for medical evaluation. In February 1971, the veteran
was evaluated by internal medicine. The impression was sickle cell
trait, without anemia, noted to have existed prior to service. Also
diagnosed were secondary hematuria and urethritis, acute,
gonococcal, treated. The physician commented that the veteran would
be unfit only if he became symptomatic and that at that time there
was no anemia and the hematuria did not cause symptoms. The
physician also expressed doubt that the veteran had had a splenic
infarct, noting that the episode of right upper quadrant pain
lasted two hours and was a cramping-type pain, and that obviously
in sickle cell trait such would be unusual except following unusual
stress (i.e. high altitudes without pressurization).

In February 1973, the veteran was noted to have a past diagnosis of
sickle cell trait, symptomatic with gross hematuria resolved. He
was also noted to have rare but recurrent bouts of cramping
localized abdomen pain diagnosed as questionable gastroenteritis.
The impression was abdominal pain in a patient with sickle cell
trait. The veteran was hospitalized in early March 1973. He was
initially diagnosed with sickle cell trait and gross hematuria.
Following several weeks of treatment the blood was noted to be
coming from his left kidney. He was discharged after approximately
three weeks.

5 - 

In April 1975 and March 1976, the veteran was given restrictions
oil running aerobics because of sickle cell trait. He was noted to
have hematuria following exercise. In March 1976 a consultation
sheet notes that the veteran was followed for a history of sickle
cell trait, but had recently been "ok'd" for world wide duty. No
pertinent abnormalities were noted on the veteran's May 1976
physical examination. No pertinent abnormalities were noted on the
physical examination of July 1980.

On the veteran's service separation examination report, dated in
April 1985, there were no pertinent abnormalities noted. No history
of sickle cell trait was noted.

In November 1985 the veteran presented for VA examination. The
examiner noted that the veteran was discovered to have sickle cell
trait during service but that he was unaware of any family history
of sickle cell disease and had no history compatible with sickle
cell crisis. The impression was history of sickle cell trait. The
examiner stated "[i]t should be noted that this is a hereditary
defect."

In January 1986, the RO denied service connection for sickle cell
trait and notified the veteran of that decision. He did not appeal.

In June 1996, the RO received treatment records from the Air Force.
A record dated in October 1989 notes the veteran's history of
sickle cell trait with an episode of gross hematuria and a urology
evaluation in 1971. The veteran denied a history of gross hematuria
since then and denied any sickle crises since 1971 or 1972. An
April 1996 disposition form indicates diagnoses of bilateral
anterior compartment syndrome, essential hypertension, and
rhabdomyolysis secondary to sickle crisis and a sickle cell trait.
He underwent fasciotomy. The clinical records note that the veteran
denied any history of sickle cell anemia. The April 1996
compartment syndrome was said to be secondary to a sickle cell
crisis.

In July 1996, the RO denied reopening the veteran's claim of
entitlement to service connection for sickle cell trait; he
appealed.

- 6 -

The veteran underwent VA hematology examination in January 1997.
The examiner reviewed the veteran's claims file and obtained a
history during the course of examination. The diagnosis was sickle
cell trait manifested by history of hematuria and bilateral
compartment syndrome. The examiner commented that for some unknown
reasons there is an increased incidence of rhabdomyolysis and
unilateral hematuria in patients with sickle cell trait. In an
addendum dated in September 1997, the examiner supplemented his
opinion noting that review of the veteran's claims folder did not
show that the veteran had sickle cell anemia while he was in
service. The veteran was noted to have sickle cell trait and no
evidence of sickle cell anemia.

Air Force and private treatment records dated from 1997 to 1999
show treatment and follow up for lower extremity edema problems and
also indicate that the veteran has diabetes mellitus and
hypertension with sickle cell trait. In February 1998 the veteran
was noted to have bilateral leg pain that had been diagnosed as
sickle cell crisis. At that time his legs were normal. The
diagnosis was history of compartment syndrome with sickle cell
crisis, status post fasciotomy.

In October 1999, the veteran presented for a VA examination. The
examiner cited review of the claims file and noted the veteran's
unremarkable pre-military history. The veteran provided a history
of light sickle cell crises in the past, the last one in 1997. In
response to the Board's April 1999 remand request, the examiner
stated "the patient's sickle cell anemia did exist prior to
service. I do not believe there was an increase in severity during
service over and above the natural progression of the disease." The
veteran's representative took issue with the phrasing of the
opinion, arguing that sickle cell trait and sickle cell anemia are
not the same. The RO also noted that at the time of VA examination
in January 1997, the veteran was thought not to have sickle cell
anemia and thus requested a clarifying opinion. In May 2000, the
October 1999 VA examiner again reviewed the claims file and stated
that the veteran "has no evidence of sickle cell anemia to its
fullest extent; however, he does have hematic findings consistent
with the sickle cell trait....As stated in the previous c&p
examination, I do feel the patient's sickle cell trait was present
prior

7 - 

to his enlistment in the service. Sickle cell trait is an inherited
congenital disorder, therefore it was present since birth."

The claims file also contains a March 2000 treatment entry, noting
that the veteran was evaluated for polyuria and polydipsia and
noted to have a history of sickle cell trait with pain crisis.

Service Connection-Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in the active military service or,
if pre-existing active service, was aggravated therein. 38 U.S.C.A.
1110, 1131; 38 C.F.R. 3.303.

A veteran who served during a period of war, or a veteran who had
peacetime service after December 31, 1946, is presumed to have been
in sound condition except for defects, infirmities or disorders
noted when examined and accepted for service. 38 U.S.C.A. 1111; 38
C.F.R. 3.304(b).

The term "veteran" is defined in 38 U.S.C.A. 101(2) (West 1991) as
"a person who served in the active military, naval, or air service,
and who was discharged or released therefrom under conditions other
than dishonorable." 38 U.S.C.A. 101(24) (West 1991) defines "active
military, naval, or air service" to include active duty, and any
period of active duty for training during which the individual
concerned was disabled or died from a disease or injury incurred or
aggravated in line of duty, and any period of inactive duty
training during which the individual concerned was disabled or died
from an injury incurred or aggravated in line of duty.

The presumption of sound condition attaches where there has been an
induction examination in which the later complained-of disability
was not detected. Verdon v.

8 -

Brown, 8 Vet. App. 529 (1996); Crowe v. Brown, 7 Vet. App. 238, 245
(1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Clear and
unmistakable evidence that the disability manifested in service
existed before service will rebut the presumption. 38 U.S.C.A.
1111, 1132, 1137; 38 C.F.R. 3.304(b).

There are medical principles so universally recognized as to
constitute fact (clear and unmistakable proof), and when in
accordance with these principles existence of a disability prior to
service is established, no additional or confirmatory evidence is
necessary. Consequently with notation or discovery during service
of such residual conditions (scars; fibrosis of the lungs;
atrophies following disease of the central or peripheral nervous
system; healed fractures; absent, displaced or resected parts of
organs; supernumerary parts; congenital malformations or
hemorrhoidal tags or tabs, etc.) with no evidence of the pertinent
antecedent active disease or injury during service the conclusion
must be that they pre-existed service. 38 C.F.R. 3.303(c).

The burden of proof is on the government to rebut the presumption
of sound condition upon induction by clear and unmistakable
evidence showing that the disorder existed prior to service, and if
the government meets this requirement, by showing that the
condition was not aggravated in service. Vanerson v. West, 12 Vet.
App. 254, 258 (1999); Kinnaman v. Principi, 4 Vet. App. 210, 27
(1993).

38 C.F.R. 3.303(c) provides that congenital or developmental
defects, refractive error of the eye, personality disorders and
mental deficiency are not "diseases or injuries" within the meaning
of applicable legislation. 38 C.F.R. 3.303(c) (1999). If it is
determined that a veteran suffers from a congenital disease (as
opposed to defect), see VAOPGCPREC 82-90 55, Fed. Reg. 45,711
(1990), VA cannot simply assume that, because of its congenital
nature, the disease must have pre-existed service. Instead, the
presumption of soundness at entrance attaches, and VA must show by
clear and unmistakable evidence that it pre-existed service. Monroe
v. Brown, 4 Vet. App. 513, 515 (1993). The Court noted that "the
word 'unmistakable' means that an item cannot be misinterpreted and
misunderstood, i.e. it is undeniable." Vanerson v. West, 12 Vet.
App. 254 (1999) (quoting Webster's

9 - 

New World Dictionary 1461 (3rd Coll. Ed. 1988)). A bare conclusion,
even one written by a medical professional, without a factual
predicate in the record to support it does not constitute clear and
unmistakable evidence sufficient to rebut the presumption of
soundness. Miller v. West, 11 Vet. App. 345, 348 (1998).

A pre-existing injury or disease will be considered to have been
aggravated by active service, where there is an increase in
disability during such service, unless there is a specific finding
that the increase in disability is due to the natural progress of
the disease. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(a). It is the
Secretary's burden to rebut the presumption of in-service
aggravation. See Laposky v. Brown, 4 Vet. App. 331, 334 (1993);
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). Aggravation may
not be conceded where the disability underwent no increase in
severity during service on the basis of all the evidence of record
pertaining to the manifestations of the disability prior to,
during, and subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R.
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).
Accordingly, "a lasting worsening of the condition" -- that is, a
worsening that existed not only at the time of separation but one
that still exists currently is required. See Routen v. Brown, 10
Vet. App. 183, 189 & n.2 (1997) (Steinberg, J., dissenting).

Where there is a chronic disease shown as such in service so as to
permit a finding of service connection, subsequent manifestations
of the same chronic disease at any later date, however remote, are
service connected, unless clearly attributable to intercurrent
causes. 38 C.F.R. 3.303(b). This rule does not mean that any
manifestation in service will permit service connection. To show
chronic disease in service there is required a combination of
manifestations sufficient to identify the disease entity, and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings or a diagnosis
including the word "chronic." When the disease identity is
established, there is no requirement of evidentiary showing of
continuity. When the fact of chronicity in service is not
adequately supported, then a showing of continuity after discharge
is required to support the claim. 38 C.F.R. 3.303(b).

- 10 -

Service connection is also warranted for disability proximately due
to or the result of a service-connected disorder and where
aggravation of a nonservice-connected disorder is proximately due
to or the result of a service-connected disability. In the case of
aggravation, such secondary disorder is compensable only to the
degree of disability over and above the degree of disability that
would exist without such aggravation. 38 C.F.R. 3.310(a) (1999);
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995). Service
connection may also be granted for a disease diagnosed after
discharge, when all the evidence, including that pertinent to
service establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

Well groundedness

"[A] person who submits a claim for benefits under a law
administered by the Secretary shall have the burden of submitting
evidence sufficient to justify a belief by a fair and impartial
individual that the claim is well grounded." 38 U.S.C.A. 5107(a);
Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson v. Brown, 9
Vet. App. 542, 545 (1996). A well-grounded claim is "a plausible
claim, one which is meritorious on its own or capable of
substantiation. Such a claim need not be conclusive but only
possible to satisfy the initial burden of [section 5107(a)]."
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990). In Tirpak v.
Derwinski, 2 Vet. App. 609, 611 (1992), the Court held that a claim
must be accompanied by supportive evidence and that such evidence
"must 'justify a belief by a fair and impartial individual' that
the claim is plausible."

For a claim to be well grounded, there must be (1) a medical
diagnosis of a current disability; (2) medical or, in certain
circumstances, lay evidence of in-service occurrence or aggravation
of a disease or injury; and (3) medical evidence of a nexus between
an in-service injury or disease and the current disability. See
Anderson, supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995),
affd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Generally, medical evidence is required to prove the existence of
a current disability and to fulfill the nexus requirement. Lay or
medical evidence, as appropriate, may

be used to substantiate service incurrence. See Layno v. Brown, 6
Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93
(1993).

The Court has elaborated that the second and third Caluza elements
may also be satisfied under 38 C.F.R. 3.303(b) (1999), by the
submission of (a) evidence that a condition was "noted" during
service or during an applicable presumption period; (b) evidence
showing post-service continuity of symptomatology; and (c) medical
or, in certain circumstances, lay evidence of a nexus between the
present disability and the post-service symptomatology. Savage v.
Gober, 10 Vet. App. at 495-97. However, even under this regulation,
medical evidence is required to demonstrate a relationship between
a present disability and the continuity of symptomatology if the
condition is not one where a lay person's observations would be
competent. See Niemiec v. West, No. 96-920 (U.S. Vet. App. Dec. 1,
1999) (per curiam) (the Court found the veteran's claim not well
grounded where there was no medical evidence of a chronic
psychiatric disorder manifested in service, and where there was no
medical evidence linking a diagnosed post-service psychiatric
disorder to service); see also Clyburn v. West, 12 Vet. App. 296,
302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer v. West,
11 Vet. App. 477 (1998), affd on rehg, 12 Vet. App. 142 (1999).

For the purposes of determining whether a claim is well grounded,
the Board must presume the truthfulness of the evidence, "except
when the evidentiary assertion is inherently incredible or when the
fact asserted is beyond the competence of the person making the
assertion." King v. Brown, 5 Vet. App. 19, 21 (1993). The standard
for establishing a well-grounded claim has been described as very
low. Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).

The burden is on the veteran to show a well-grounded claim based on
aggravation in service, including evidence of permanent increase in
disability. Adams v. West, 13 Vet. App. 453, 457 (2000), citing
Maxson v. West, 12 Vet. App. 453, 459-60 (1999). The presumption of
aggravation is not applied where the claim is not well grounded.
Maxson v. West, 12 Vet. App. 453, 460 (1999) (noting flat
presumption of aggravation "applies only to Caluza element number
2 and only after it has been

12 -

demonstrated, at the merits stage, that a permanent increase in
disability has occurred or, pursuant to Section 3.306(b)(2), has
been deemed to have occurred."); see also Clyburn v. West, 12 Vet.
App. 296 (1999); McManaway, supra.

If a claim is not well grounded, the application for service
connection must fail, and there is no further duty to assist the
veteran in the development of his claim. 38 U.S.C.A. 5107; see
Schroeder v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 1
Vet. App. 78 (1990).

Analysis

The veteran's claim of entitlement to service connection for sickle
cell trait is well grounded within the meaning of 38 U.S.C.A.
5107(a). In short, the veteran was first diagnosed with sickle cell
trait during his active service and manifested symptomatology
associated with such trait during such time. As well be discussed
in detail herein below, the veteran is entitled to the presumption
of soundness and, after such is overcome, the presumption of
aggravation. Accordingly, the merits of his claim must be
adjudicated.

Since the veteran's claim is well grounded, it places upon VA the
duty to assist him in the development of the claim by obtaining
relevant records which could possibly substantiate the claim and
conducting appropriate medical inquiry. See Peters v. Brown, 6 Vet.
App. 540, 542 (1994); see 38 U.S.C.A. 5107(a). In the instant case,
VA has obtained private, military and VA facility records pertinent
to the veteran's claimed disability. Moreover, VA has afforded the
veteran multiple examinations and has obtained an opinion specific
to the questions of pre-existence and aggravation. The opinion
obtained answers the question asked in the Board's April 1999
remand. See Stegall v. West, 11 Vet. App. 268 (1998). There is no
indication that there are additional records which have not been
obtained and which would be pertinent to the present claims. Thus,
no further development is required in order to comply with VA's
duty to assist mandated by 38 U.S.C.A. 5107.

13 -

Here the Board also notes that since the most recent supplemental
statement of the case, dated in May 2000, the veteran has submitted
a package of evidence. Such evidence consists primarily of
duplicate copies of documentation already in the claims file and
the veteran's own statements. However, there is one outpatient
record, dated in March 2000, which documents that the veteran had
a history of sickle cell pain crisis. At the time of review by a VA
physician in May 2000 the claims file already contained records
showing a history of sickle cell symptoms. Such history was
considered by the VA examiner. The additional evidence does not
include comment or opinion with respect to the onset, incurrence or
aggravation of sickle cell trait. As such, 38 C.F.R. 20.1304(c)
(1999) does not mandate remand for RO consideration of such medical
record and the Board may proceed.

Once a claim based on aggravation has been determined well
grounded, the adjudicator must next determine whether the veteran's
disability increased in severity during service; thereby triggering
the presumption of aggravation. Maxson v. West, 12 Vet. App. 453
(1999) (the presumption of aggravation is generally triggered by
evidence that a pre-existing disability has undergone an increase
in severity in service); see also Sondel v. West, 13 Vet. App. 213
(1999); Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

The Board begins by acknowledging that sickle cell trait was not
noted at service entrance or even shortly after service entrance.
Thus, the veteran is presumed sound with respect to sickle cell
trait. 38 C.F.R. 3.304(b). However, the Board notes that VAOPGCPREC
82-90 cites sickle cell trait as a hereditary disease. Also, the
November 1985 VA examiner determined such was a hereditary defect,
and, in the addendum requested for clarification, the October
1999/May 2000 VA examiner clearly opined that the veteran's sickle
cell trait was an inherited congenital disorder that was present
prior to his enlistment in the service and since birth. There is no
contrary medical evidence in the claims file. Thus, clearly and
unmistakably, sickle cell trait existed prior to service.

Once the presumption of soundness has been overcome, the Board must
consider whether the congenital condition is a defect or a disease.
See Winn v. Brown,

- 14 - 

8 Vet. App. 510 (1996). Although the November 1985 VA examiner
termed such a defect, the October 1999/May 2000 VA examiner, VA's
General Counsel, see VAOPGCPREC 82-90, and VA's Schedule for Rating
Disabilities 38 C.F.R. Part 4 (1999) recognize sickle cell trait as
a disease entity.

The next question to be addressed is whether sickle cell trait
underwent an increase in severity during service, affording the
veteran the presumption of aggravation. In this case, service
medical records indicate that the veteran's sickle cell trait was
not symptomatic. Although records document recurrent hematuria,
service personnel indicate that such finding did not result in any
symptoms. Also, records specifically note the absence of sickle
cell anemia and do not document any sickle cell crises. The veteran
was deemed fit for continued duty in the military and service
personnel indicated that only if he became symptomatic would he be
unfit for service. Moreover, at service discharge his sickle cell
trait was not even noted, and, at the time of VA examination
several months thereafter, the examiner noted only a history of
sickle cell trait, citing no history compatible with sickle cell
crisis. The next notation relevant to sickle cell trait in the
claims file is several years after the veteran's discharge from
service. The Air Force and private treatment records do not note
episodes of sickle cell crises until the mid- or later 1990s. Such
records do not include any physician comments or opinions that
sickle cell trait was aggravated by service.

The above-cited evidence shows no aggravation in service. The law
provides that aggravation may not be conceded where the disability
underwent no increase in severity during service on the basis of
all the evidence of record pertaining to the manifestations of the
disability prior to, during, and subsequent to service. 38 U.S.C.A.
1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398,402
(1995). Temporary or intermittent flare-ups of a pre-existing
disease, such as the in-service treatment for episodes of
hematuria, are not sufficient to ]be considered aggravation in
service" unless the underlying condition, as contrasted with
symptoms, has worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297
(1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v.
Brown, 4 Vet. App. 304, 306-307 (1993).

- 15 - 

Absent evidence of an increase, the presumption of aggravation
would not apply. However, even assuming, for the sake of argument,
that the veteran's in-service hematuria warrants application of the
presumption of aggravation, the evidentiary record contains
competent evidence sufficient to overcome that presumption. Here
the Board notes that a VA specialist, considered the veteran's
history of hematuria, bilateral compartment syndrome affecting the
extremities, and notations pertinent to sickle cell crises. In
October 1999, and by way of clarification in May 2000, that
examiner stated that there has been no increase beyond the normal
progression of sickle cell trait. There is no competent evidence of
record to the contrary in the current claims file. 38 C.F.R.
3.306(a); Vanerson, supra.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court
stated that "a veteran need only demonstrate that there is an
'approximate balance of positive and negative evidence' in order to
prevail." To deny a claim on its merits, the evidence must
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518,
519 (1996), citing Gilbert, 1 Vet. App. at 54. In this case the
preponderance of the evidence is against the veteran's claim and
such must be denied. 38 C.F.R. 3.306(a).

The Board emphasizes that the decision herein denies service
connection for disease due to sickle cell trait. As such, there can
be no valid claim of entitlement to service connection for
bilateral compartment syndrome of the lower extremities as
secondary to sickle cell disease. See 38 C.F.R. 3.3 10(a). A review
of the record shows that service medical records are negative for
notation of compartment syndrome or other abnormality of the lower
extremities. See 38 C.F.R. 3.303(a), (b). Moreover, the record
contains no competent evidence otherwise relating compartment
syndrome of the legs to the veteran's period of service. See 38
C.F.R. 3.303(d). Accordingly, the veteran's claim for service
connection for bilateral compartment syndrome is not well grounded
and VA is under no duty to further assist him. 38 U.S.C.A. 5107(a);
38 C.F.R. 3.159(a) (1999); Epps v. Gober, 126 F.3d 1454 (Fed. Cir.
1997); see also Morton v. West, 12 Vet. App. 477 (July 14, 1999),
req. for en banc consideration by a judge denied, No. 96-1517

16 -

(U.S. Vet. App. July 28, 1999) (per curiam) (holding that VA cannot
assist a claimant in developing a claim which is not well
grounded). There is thus no duty on the part of VA to afford the
veteran an examination. See Brewer v. West, 11 Vet. App. 228, 235
(1998).

The Court has held, however, that VA, in certain circumstances, may
be obligated to advise the claimant of evidence that is needed to
complete his application for benefits. 38 U.S.C.A. 5103 (West 1991
& Supp. 2000); see generally, Beausoleil v. Brown, 8 Vet. App. 459
(1996). This obligation depends upon the particular facts of the
case and the extent to which VA has advised the claimant of the
evidence necessary to be submitted in connection with his claim.
See Robinette v. Brown, 8 Vet. App. 69 (1995). The Court has also
held that the obligation exists only in the limited circumstances
where the appellant has referenced other known and existing
evidence. Epps v. Brown, 9 Vet. App. 341 (1996). In the instant
case, however, the veteran has not identified any medical evidence
that has not been submitted or obtained, which will support a well-
grounded claim for service connection for bilateral compartment
syndrome.

Temporary Total Evaluations-Pertinent Laws and Regulations

A total disability rating will be assigned without regard to other
provisions of the rating schedule when it is established that a
service-connected disability has required hospital treatment in a
VA or other approved hospital for a period in excess of 21 days, or
hospital observation at VA expense for a service-connected
disability for a period in excess of 21 days. 38 C.F.R. 4.29.
Notwithstanding that hospital admission was for disability not
connected with service, if during such hospitalization, hospital
treatment for a service-connected disability is instituted and
continued for a period in excess of 21 days, the increase to a
total rating will be granted from the first day of such treatment.
If service connection for the disability under treatment is granted
after hospital admission, the rating will be from the first day of
hospitalization if otherwise in order. 38 C.F.R. 4.29(b).

17 -

A total disability rating will be assigned without regard to other
provisions of the rating schedule when it is established by report
at hospital discharge (regular discharge or release to non-bed
care) or outpatient release that entitlement is warranted under 38
C.F.R. 4.30(a)(1), (2) or (3) effective the date of hospital
admission or outpatient treatment and continuing for a period of
one, two or three months from the first day of the month following
such hospital discharge or outpatient release. Total ratings will
be assigned under 38 C.F.R. 4.30(a) if treatment of a service-
connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence; (2)
Surgery with severe postoperative residuals such as incompletely
healed surgical wounds, stumps of recent amputations, therapeutic
immobilization of one major joint or more, application of a body
cast, or the necessity for house confinement, or the necessity for
continued use of a wheelchair or crutches (regular weight-bearing
prohibited); or, (3) Immobilization by cast, without surgery, of
one major joint or more.

Temporary Total Evaluations-Analysis

The veteran's contention is that he is entitled to a temporary
total rating under the provisions of 38 C.F.R. 4.29 or 4.30 based
on treatment for bilateral fasciotomies.

As the veteran is not service-connected for that disability, there
is no legal basis for entitlement to a temporary total evaluation
under the provisions of 38 C.F.R. 4.29, 4.30. These are matters in
which the law is dispositive, and the appeals based on entitlement
to temporary total evaluations for hospitalization and/or
convalescence must therefore be denied. Sabonis v. Brown, 15 Vet.
App. 426 (1994).

18 - 

ORDER

Service connection for disability due to sickle cell trait is
denied.

Service connection for status post bilateral fasciotomy for
bilateral compartment and anterior compartment syndromes of the
lower legs, claimed as secondary to sickle cell trait, is denied.

A temporary total rating based on more than 21 days'
hospitalization for a service- connected disability is denied.

A temporary total convalescent rating based on treatment for a
sen,ice-connected disability is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

19 - 



